1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID BRYAN TURNER, JR.,                   Case No.: 19cv147-LAB (BGS)
12                                  Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    M.T.S., et al.,
15                              Defendant.
16
17         Plaintiff David Bryan Turner filed his complaint in this case, without paying
18   the filing fee or moving to proceed in forma pauperis. The complaint is DISMISSED
19   for failing to pay the required filing fee. See 28 U.S.C. § 1915(a)(2); Rodriguez v.
20   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). In order to reinstate his case, Turner
21   must pay the filing fee or file a motion to proceed in forma pauperis, no later than
22   February 25, 2019.
23         If he does either of these things, he must at the same time file a
24   memorandum of points and authorities, not longer than five pages, showing why
25   this action should not be dismissed as duplicative of case 19cv113-JLS (KSC),
26   Turner v. M.T.S., et al., which was filed January 16 in this District.
27   ///
28   ///

                                                 1
                                                                              19cv147-LAB (BGS)
1          If he fails to show cause as ordered, this action will be dismissed as
2    duplicative of the earlier-filed case.
3          IT IS SO ORDERED.
4    Dated: February 11, 2019
5
6                                             Hon. Larry Alan Burns
                                              Chief United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                          19cv147-LAB (BGS)
